     Case 3:19-cv-00516-MMD-WGC Document 36 Filed 10/08/20 Page 1 of 2



 1
                                UNITED STATES DISTRICT COURT
 2

 3                        IN AND FOR THE DISTRICT OF NEVADA
 4    PETROLEUM WHOLESALE, L.P.,
      a Texas limited partnership,
 5
                                                      Case No. 3:19-cv-00516-MMD-WGC
                   Plaintiff,
 6
            vs.                                           ORDER OF DISMISSAL
 7                                                          WITH PREJUDICE
      SAGEBRUSH 66 INVESTMENT
 8    COMPANY, INC., a Nevada corporation,
      and DALE DERBIDGE, an individual,
 9
                   Defendants.
10

11    SAGEBRUSH 66 INVESTMENT
      COMPANY, INC., a Nevada corporation,
12
                   Counterclaim Plaintiff,
13
            vs.
14

15    PETROLEUM WHOLESALE, L.P., a
      Texas limited partnership,
16
                   Counterclaim Defendant.
17

18
      SAGEBRUSH 66 INVESTMENT
      COMPANY, INC., a Nevada corporation,
19
                   Crossclaim Plaintiff,
20
            vs.
21

22    DALE DERBIDGE, an individual,

23                  Crossclaim Defendant.

24

25          Pursuant to Rule 41(c) of the Federal Rules of Civil Procedure and based upon the
26    Stipulation Of Dismissal Of Crossclaim With Prejudice which has been filed with the
27    Court and the Settlement Agreement reached between Sagebrush 66 Investment
28    Company, Inc. (“Sagebrush”) as Crossclaim Plaintiff, and Dale Derbidge (“Derbidge”) as

                                             PAGE 1
     Case 3:19-cv-00516-MMD-WGC Document 36 Filed 10/08/20 Page 2 of 2



 1    Crossclaim Defendant, (the “Parties”) in the above-captioned case, and for good cause
 2    appearing, IT IS HEREBY ORDERED AS FOLLOWS:
 3           1.     The Stipulation Of Dismissal Of Crossclaim With Prejudice made between
 4    the Parties is hereby approved and ordered by the Court;
 5           2.     The Crossclaim filed by Sagebrush against Derbidge is hereby dismissed
 6    with prejudice pursuant to the terms of the Parties’ Settlement Agreement, with the
 7    Parties’ to pay their own attorneys’ fees and costs relating to the Crossclaim;
 8           3.     The dismissal of the Crossclaim shall not be interpreted or construed to
 9    release any of the counterclaims and/or defenses of the Parties against Petroleum
10    Wholesale, L.P. and all such counterclaims and defenses are reserved to the Parties;
11           4.     The Court accepts and retains jurisdiction over all of the parties to the
12    Settlement Agreement to enforce its terms and conditions by way of motion, if necessary;
13    and
14           5.     The Court grants leave to the Parties to submit a fully executed copy of the
15    Settlement Agreement to the Court’s chambers.
                         8th day of __________________,
             DATED this _____           October         2020.
16

17                                                BY THE COURT:
18

19
                                                  Honorable Judge Du
20                                                United States District Court Judge
21

22

23

24

25

26

27

28


                                                PAGE 2
